Citation Nr: 1213859	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-35 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disability (other than chronic obstructive pulmonary disease (COPD)), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to August 1981, from September 1981 to April 1988, and from March 2003 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied service connection for a respiratory disability, including allergic rhinitis and sleep apnea.

The Board observes that the Veteran was granted service connection for COPD in a January 2011 rating decision.  In a later January 2011 report of contact the Veteran indicated he wanted to continue his appeal for entitlement to service connection for any additional respiratory conditions.  The following decision addresses respiratory conditions other than COPD.


FINDING OF FACT

The Veteran's respiratory disability, to include claimed allergic rhinitis and diagnosed sleep apnea, is not shown to be due to a disease or injury in-service or to any incident of his military service, to include service in the Gulf War, and it is not due to a service-connected disability.


CONCLUSION OF LAW

The Veteran's respiratory condition was not incurred in or aggravated by military service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in June 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  With regard to his service treatment records from September 1981 to May 1984 the Board observes the Veteran was notified in August 2009 that the RO could not obtain these records.  In August 2009 a Formal Finding of Unavailability was issued with regard to these records.  The Veteran has not indicated that he has any additional records to provide.  Furthermore, the Veteran contends that his respiratory condition began while he was stationed in Iraq during 2003-2004.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded VA medical examinations in November 2004 and July 2010 for his respiratory condition claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317 (2011).  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2011) as amended effective August 15, 2011 (see 79 Fed. Reg. 41696 (July 15, 2011).  

For purposes of 38 C.F.R. § 3.317, there are two types of qualifying chronic disabilities: (1) an undiagnosed illness and (2) a medically unexplained chronic multi symptom illness such a chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Under 38 C.F.R. § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006). 

The Veteran contends that his respiratory condition was caused by being exposed to burn pits and dust when stationed in Iraq.  See May 2009 statement.  Initially, the Board observes the Veteran has current respiratory disability to include COPD and sleep apnea.  See e.g., July 2010 VA examination report.  Earlier evidence from 2007 reflects  rhinitis.  COPD is already service-connected.  The following decision addresses entitlement to service connection for a respiratory disability other than COPD. 

Given the current diagnosis of a respiratory disability, the provisions of 38 C.F.R. § 3.317 pertaining to undiagnosed illness do not apply.  However, the Board will consider the Veteran's claim under the usual provisions pertaining to service connection.  See 38 C.F.R. § 3.303.

At the Veteran's May 1977 entrance examination the examiner reported no defects of the Veteran's lungs, chest, or sinuses.  On his Report of Medical History the Veteran reported that he did not suffer from any ear, nose, or throat problems.  At his September 1981 entrance examination the Veteran again was not found to suffer from any defect of the lungs, chest or sinuses.

The Veteran was prescreened for service in November 2002.  He reported no asthma, wheezing, or inhaler use.  On his self-reported Report of Medical History the Veteran stated he did not suffer from asthma, shortness of breath, wheezing, or a chronic cough.  He was approved for reenlistment.  The Veteran's service treatment records indicate he was seen in February 2004 with complaints of nasal congestion, a sore throat, and shortness of breath.  He was diagnosed with an upper respiratory infection, restrictive airway disease, and tobacco dependency.  He was prescribed Albuterol to help with his symptoms.  In May 2004 the Veteran was given a post-deployment health assessment.  He indicated that during deployment and currently he was experiencing a chronic cough, runny nose, and difficulty breathing.  He stated that his overall health was "good" and that he did not have any medical problems develop during his deployment.  He did report that he was currently on a profile or light duty for general joint aches and pains.  The examiner did not diagnose the Veteran with a respiratory condition and he ultimately determined that the Veteran did not need further examination.  

The Board observes that after the Veteran was seen with an upper respiratory infection in February 2004 he was not treated or diagnosed with any further respiratory condition during service.  It appears that any in-service respiratory condition was temporary.  

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service reference to a respiratory condition comes from a November 2004 VA examination report where the Veteran was diagnosed with mild airway obstruction which the examiner related to service.  (As discussed, the Veteran is service-connected for COPD.)  In a March 2007 VA treatment record the Veteran noted that he suffered from restrictive airway disease which had been diagnosed in Iraq.  He also reported he had been put on Albuterol, but that he had not used it since 2004.  In a July 2007 VA treatment record the Veteran reported increasing shortness of breath for the previous 3 days with a cough.  He reported a worsening of symptoms with the weather change.  He was given a breathing treatment and his symptoms were noted to greatly improve.  Ultimately he was diagnosed with restrictive airway disease exacerbation.

In a September 2007 VA treatment record the Veteran reported shortness of breath on exertion and some wheezing.  The physician noted the Veteran had a normal chest x-ray and he was prescribed Albuterol to use as needed.  It was noted in an April 2007 VA treatment record that the Veteran's snoring was worsening and he was experiencing daytime sleepiness.  The Veteran also reported he suffered from chronic rhinitis and was blowing his nose multiple times a day.  The Veteran was diagnosed with hypersomnolence, snoring, and chronic rhinitis.  The examiner did not relate any of these conditions to service, nor did the Veteran complain that they had existed in-service.  

In an April 2008 VA treatment record the Veteran was noted to suffer from moderately severe airflow obstruction.  In a May 2008 VA treatment record the Veteran reported sinus congestion which the examiner related to his COPD.
The Veteran was diagnosed with sleep apnea in March 2009 and was issued a CPAP.  A June 2009 buddy statement noted the Veteran snored and gasped while sleeping in-service and the intensity increased over his tour of duty.

The Veteran was afforded a VA examination in July 2010 for his respiratory condition.  The Veteran reported that he was exposed to environmental hazards while in Iraq and he believes this exposure caused his respiratory condition.

The examiner found no history of productive cough, wheezing, or respiratory failure.  The Veteran did have a history of a non-productive cough, dyspnea, and bronchiectasis, as well as sleep apnea.  The examiner noted the Veteran had been diagnosed with mild airway obstruction in a November 2004 VA examination.  The Veteran reported he was using an inhaler and daily anti-inflammatory medication, but his condition was worsening.  On examination the examiner found no evidence of abnormal breath sounds.  On x-ray the Veteran's chest was noted to be normal.  The Veteran was diagnosed with COPD which caused a lack of stamina, weakness, and fatigue.  Ultimately the examiner determined the Veteran was treated appropriately in-service for his upper respiratory infection.  The Veteran's COPD was not determined to be related to his in-service upper respiratory infection.  A January 2011 addendum opinion clarified that the Veteran's sleep apnea was also not caused or aggravated by the Veteran's COPD due to a lack of medical plausibility.  The Veteran's COPD relates to his lung pathology while sleep apnea involves an upper airway condition and no involvement of the lung.  The examiner also opined the Veteran's sleep apnea was not related to environmental exposures in-service as there was no medical evidence connecting the two.  The Veteran was not diagnosed with any other respiratory condition which may have been related to service.  

After reviewing the claims file, the Board finds there is no persuasive evidence which indicates the Veteran suffers from a respiratory condition, other than COPD, which is due to active duty military service.  With regard to the theory that the Veteran suffers from a respiratory condition that is presumed service-connected based on exposure to environmental toxins during the Gulf War, the Board notes the Veteran has been diagnosed as having a distinct disability, namely sleep apnea.  As such, the presumption of service connection based on an undiagnosed illness does not apply.  38 C.F.R. § 3.317.  Additionally, it is notable that in a January 2011 a VA examiner indicated that the Veteran's sleep apnea was not related to environmental exposures in-service.  

It is also noted that there is no evidence establishing that service-connected COPD caused or aggravated any other current respiratory disability.  In fact, the most recent January 2011 respiratory examination addendum establishes that sleep apnea was not caused or aggravated by the Veteran's COPD due to a lack of medical plausibility.  It was explained that COPD relates to lung pathology while sleep apnea involves an upper airway condition and no involvement of the lung.  The Veteran was not diagnosed with any other respiratory condition which may have been related to service.  Even assuming that the Veteran continues to have rhinitis despite the lack of a recorded diagnosis since 2007, there is no evidence linking this disability to service. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of probative medical evidence linking the Veteran's respiratory condition to service. 

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a respiratory condition must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


